Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No.JP2009-057087, filed on 03/25/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2020 was compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakamatsu (US 2012/0092511 A1).
Regarding Claim 1, Wakamatsu teaches an image capturing (fig.1) apparatus comprising: at least one processor or circuit configured to function as a first shake detection unit configured to detect a translation component of a shake in a first axial direction (Para.0036; detect translation shake); a second shake detection unit configured to detect a rotational component of a shake about a second axis perpendicular to the first axis (Para.0035; rotational component of a shake); a third shake detection unit configured to detect a rotational component of a shake about a third axis perpendicular to the first axis and the second axis (Para.0041; shake about a third axis perpendicular); a first acquisition unit configured to acquire a first shake correction amount based on a signal in a first frequency band from an output signal of the first shake detection unit and an output signal of the second shake detection unit, and acquire a second shake correction amount based on a signal in a second frequency band from an output signal of the first shake detection unit and an output signal of the third shake detection unit (Para.00390041; correcting shake amount from frequency band of an output signal); and a second acquisition unit configured to acquire a translational shake amount in the first axial direction using the first shake correction amount and the second shake correction amount (Para.0070-0084; correcting shake by calculating translation shake).  

Regarding Claim 2, Wakamatsu teaches the image capturing apparatus according to claim 1, wherein the first acquisition unit obtains a rotation radius of a first shake by dividing a signal obtained by integrating an output signal of the first shake detection unit by an output signal of the second shake detection unit, and obtains a rotation radius of a second shake by dividing a signal obtained by integrating an output signal of the first shake detection unit by an output signal of the third shake detection unit (fig.7; Para.0040-0042 and 0079-0084; rotation radius of a shake by dividing a signal obtained by output signal).  

Regarding Claim 3, Wakamatsu teaches the image capturing apparatus according to claim 2, wherein the first acquisition unit acquires the first shake correction amount by multiplying a signal, obtained by integrating the output signal of the second detecting unit, with the rotation radius of the first shake (fig.7; Para.0040-0042 and 0079-0084; shake correction amount calculating a signal).  

Regarding Claim 4, Wakamatsu teaches the image capturing apparatus according to claim 2, wherein the first acquisition unit acquires the second shake correction amount by multiplying a signal, obtained by integrating the output signal of the third detecting unit, with the rotation radius of the second shake (fig.7; Para.0040-0042 and 0079-0084; rotation radius of a shake).  

Regarding Claim 5, Wakamatsu teaches the image capturing apparatus according to claim 1, wherein the second acquisition unit acquires a translational shake 

Regarding Claim 6, Wakamatsu teaches the image capturing apparatus according to claim 1, wherein the second and third shake detection units include an angular velocity meter (fig.7; Para.35; velocity meter).  

Regarding Claim 7, Wakamatsu teaches the image capturing apparatus according to claim 1, wherein the first shake detection unit includes an accelerometer (fig.7; Para.0035; accelerometer).  

Regarding Claim 8, Wakamatsu teaches the image capturing apparatus according to claim 1, further comprising an image capturing device configured to generate an image signal, wherein the first shake detection unit detects the translation component of the shake in the first axial direction from the image signal (fig.7; Para.0040-0042 and 0079-0084; shake detection unit detects the translation component of the shake).  

Regarding Claim 9, Wakamatsu teaches the image capturing apparatus according to claim 1, wherein the first - 23 -10201288US01/P220-0152US extraction unit and the second extraction unit are filters (fig.7; Para.0040-0042 and 0079-0084).  

Regarding Claim 10, Wakamatsu teaches the image capturing apparatus according to claim 9, wherein the first extraction unit and the second extraction unit have filter characteristics corresponding to characteristics of the signals of the second and third shake detection units (fig.7; Para.0040-0042 and 0079-0084).  

Regarding Claim 11, Wakamatsu teaches the image capturing apparatus according to claim 10, wherein the at least one processor or circuit configured to function as a control unit configured to modify the filter characteristics of the first and second extraction units (fig.7; 0079-0084).  

Regarding Claim 12, Wakamatsu teaches the image capturing apparatus according to claim 11, further comprising an image capturing device configured to generate image signals, wherein the control unit changes the filter characteristics according to an image capturing condition and the image capturing device (fig.7; Para.0040-0042 and 0079-0084).  

Regarding Claim 13, Wakamatsu teaches the image capturing apparatus according to claim 12, wherein the image capturing condition is a shutter speed (fig.7; Para.0005; shutter speed).  

Regarding Claim 14, Wakamatsu teaches the image capturing apparatus according to claim 12, further comprising an orientation detection unit configured to detect an orientation of the image capturing apparatus, wherein the image capturing 

Regarding Claim 15, Wakamatsu teaches the image capturing apparatus according to claim 12, wherein the image capturing condition is a condition as to whether or not a mode for capturing a- 24 -10201288US01/P220-0152US starry sky is set (fig.7; Para.0040-0042 and 0079-0084).
  
Regarding Claim 16, Wakamatsu teaches the image capturing apparatus according to claim 1, wherein the first acquisition unit comprises a first extraction unit and a second extraction unit, wherein the first extraction unit acquires the first shake correction amount by extracting a signal in the first frequency band from a correction amount acquired using an output signal of the first shake detection unit and an output signal of the second shake detection unit, and the second extraction unit acquires the second shake correction amount by extracting a signal in the second frequency band from the correction amount acquired using the output signal of the first shake detection unit and the output signal of the third shake detection unit (fig.7; Para.0040-0042 and 0079-0084).  

Regarding Claim 17, Wakamatsu teaches same reason as Claim 1.

Regarding Claim 18, Wakamatsu teaches same reason as Claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAYEZ A BHUIYAN/Examiner, Art Unit 2698    
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698